UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 []TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:0-27672 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: North Central Bancshares, Inc. 825 Central Avenue Fort Dodge, Iowa 50501 First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan Financial Report December 31, 2011 Table of Contents Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits, December 31, 2011 and 2010 2 Statement of Changes in Net Assets Available for Benefits, Year Ended December 31, 2011 3 Notes to Financial Statements 4 - 13 Supplemental Schedule Schedule H - Part IV, Line 4i - Schedule of Assets (Held at End of Year), December 31, 2011 14 Report of Independent Registered Public Accounting Firm To the Plan Administrator and Participants First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan Fort Dodge, Iowa We have audited the accompanying statements of net assets available for benefits of First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan as of December 31, 2011 and 2010, and the related statement of changes in net assets available for benefits for the year ended December 31, 2011.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan as of December 31, 2011 and 2010, and the changes in net assets available for benefits for the year ended December 31, 2011, in conformity with U.S. generally accepted accounting principles. Our audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of the year ended December 31, 2011, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the United States Department of Labor Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, are fairly stated in all material respects in relation to the basic financial statements taken as a whole. Des Moines, Iowa /s/ McGladreyLLP June 15, 2012 1 First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan Statements of Net Assets Available for Benefits December 31, 2011 and 2010 ASSETS Investments, at fair value $ $ Receivables Employer contributions Notes receivable from participants Total receivables Total assets LIABILITIES - - NET ASSETS AVAILABLE FOR BENEFITS AT FAIR VALUE Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) ) NET ASSETS AVAILABLE FOR BENEFITS $ $ See Notes to Financial Statements. 2 First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2011 Additions to net assets attributed to: Investment income: Interest and dividends $ Net appreciation in fair value of investments Interest income on notes receivable from participants Contributions: Participants Employer Other Deductions from net assets attributed to: Benefits paid to participants Administrative expenses Net increase Net assets available for benefits: Beginning of year End of year $ See Notes to Financial Statements. 3 First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan Notes to Financial Statements Note 1. Plan Description The following description of the First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan (the Plan) provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General and eligibility:The Plan is a defined contribution plan covering substantially all employees of First Federal Savings Bank of Iowa and its subsidiaries (collectively, the Company).Employees are eligible to make salary deferral contributions on the first day of the month coincident with or following the completion of 60 days of service and attainment of age 21.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Contributions and investment options:Each year participants may contribute from 1% to 100% of pretax annual compensation, subject to an annual limit, as defined by the Plan.Participants may also contribute amounts representing distributions from other qualified defined benefit or contribution plans.The employer will match 50% of employee contributions, not in excess of 6%.In addition, the Company may also make discretionary contributions to the Plan.No discretionary contribution was made for 2011 or 2010.Participants direct the investment both of their contributions and employer contributions (if any) into various investment options as made available and determined by the Plan Administrator.Participants may change their investment options daily. Participant accounts:Each participant’s account is credited with the participant’s contribution and allocations of (a) the Company’s matching contribution, (b) the Company’s discretionary contributions and (c) Plan earnings, and is charged with an allocation of administrative expenses.Allocations are based on participant earnings or account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting:Participants are immediately vested in their contributions and actual earnings thereon.Employer contributions into participant accounts and earnings thereon are fully vested after three years of service. Payment of benefits:Participants or their beneficiaries are eligible for benefits upon heavy financial need, retirement, termination, death or disability.Benefits shall be distributed through the participant election of a lump-sum payment or annuity. Notes receivable from participants:Participants may borrow from the vested portion of their account any amount between $1,000 and $50,000, reduced by their highest outstanding note receivable balance from the Plan during the preceding 12 months.In no event can a participant borrow more than 50% of their vested account balance.Terms range from 1 - 30 years for the purchase of a primary residence or 1 - 5 years for all other notes receivable.The notes receivable outstanding as of December 31, 2011 are due at varying dates through February 2023, with interest rates ranging from 4.25% - 6.00%.The notes receivable are secured by the balance in the participant’s account.Principal and interest are paid ratably through payroll deductions. 4 First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan Notes to Financial Statements Note 2. Significant Accounting Policies Basis of accounting:The financial statements of the Plan are prepared under the accrual method of accounting. Investment valuation and income recognition:The Plan’s investments are stated at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.See Note 10 for discussion of fair value measurements. As described in Financial Accounting Standards Board (FASB) Staff Position AAG INV-1 and SOP 94-4-1, Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans (the FSP), investment contracts held by a defined-contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan.The Plan invests in investment contracts through a bank common collective trust.As required by the FSP, the statement of net assets available for benefits presents the fair value of the investment in the bank common collective trust as well as the adjustment of the investment in the bank common collective trust from fair value to contract value relating to the investment contracts.The statement of changes in net assets available for benefits is prepared on a contract value basis. Purchases and sales of securities are recorded on a trade-date basis.Dividends are recorded on the ex-dividend date.Interest is recorded on the accrual basis. Notes receivable from participants:Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest. Delinquent loans are treated as distributions based upon the terms of the plan document. Payment of benefits:Benefits are recorded when paid. Forfeitures:At December 31, 2011 and 2010, forfeited nonvested accounts totaled $17 and $14, respectively.Forfeitures are used to pay plan expenses and reduce employer contributions.Forfeitures used to reduce employer contributions totaled $8,857 and $5,201 for the years ended December 31, 2011 and 2010, respectively. Accounting estimates and assumptions:The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. 5 First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan Notes to Financial Statements Recent accounting pronouncements:In May 2011, the FASB issued amended guidance to improve the comparability of fair value measurements presented and disclosed in financial statements made in accordance with GAAP and International Financial Reporting Standards.The guidance does not extend the use of fair value accounting, but provides guidance on how it should be applied in situations where it is already required or permitted.The guidance is included in the Codification as part of ASC 820.The guidance is effective for public companies during the interim and annual periods beginning after December 15, 2011.The Company does not expect that the adoption of this guidance will have a material impact on the Plan’s financial position or Statement of Changes in Net Assets Available for Benefits. Note 3. Administrative Expenses Certain administrative functions are performed by officers or employees of the Company.No such officer or employee receives compensation from the Plan.Certain other administrative expenses are paid directly by the Plan. Note 4. Investments The following table presents investments that represent 5% or more of the Plan’s net assets at December 31, 2011 and 2010: December 31, Common collective trusts: Principal Stable Value Fund, at fair value $ $ Principal Stable Value Fund, at contract value Pooled separate accounts: Principal Large-Cap S&P 500 Index Fund Principal Mid-Cap S&P 400 Index Fund Mutual funds: PIMCO Total Return Fund Common stock of North Central Bancshares, Inc. 6 First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan Notes to Financial Statements During the year ended December 31, 2011, the Plan’s investments in pooled separate accounts (estimated fair value), common\collective trust (estimated fair value), common stock (quoted market price), and mutual funds (quoted market price) (including investments bought, sold and held during the year) appreciated (depreciated) in value as follows: Pooled separate accounts $ ) Common/collective trust funds Common stock Mutual funds ) $ Note 5. Investment Contract with Principal Life Insurance Company The common/collective trust fund, titled the Principal Stable Value Fund (the “Fund”) offers a diversified group of investments with competitive levels of yield consistent with a stable fixed-income methodology and a prudent assumption of investment risk. The Fund provides stability of returns, liquidity to pay plan benefits and a high credit quality by investing in conventional, synthetic and separate account investment contracts (collective contracts) issued by life insurance companies, banks and other financial institutions. These contracts allow for their principal value to remain stable regardless of the volatility of the financial markets. As described in Note 2, because the investment contract is fully benefit-responsive, contract value is the relevant measurement attribute for that portion of the net assets available for benefits attributable to the investment contract. Contract value, as reported to the Plan by Principal, represents contributions made under the contract, plus earnings, less participant withdrawals and administrative expenses. Participants may ordinarily direct the withdrawal or transfer of all or a portion of their investment at contract value. As of December 31, 2011, the Fund’s contract value was $801,049 with a fair value of $819,674.As of December 31, 2010, the Fund’s contract value was $660,021 with a fair value of $673,502. The contributions are maintained in a general account which is credited with earnings on the underlying investments and charged for participant withdrawals and administrative expenses. The investment contract issuer is contractually obligated to repay the principal and a specified interest rate that is guaranteed to the Plan. Below is a summary of the average contract yield in the aggregate for all contracts for the years ended December 31, 2011 and 2010: Average yield based on interest rates credited to participants
